Citation Nr: 0837135	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-09 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1941 to September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 2008, the Board remanded 
the claim for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence of record demonstrates the 
veteran's coronary artery disease is not a result of any 
established event, injury, or disease during active service 
nor secondarily caused by any service-connected condition.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
service, nor may service incurrence of cardiovascular disease 
be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2004 and December 2005.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including cardiovascular-renal disease, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

Service treatment records show that in February 1945, the 
veteran complained of intermittent sharp pains in his chest.  
The examiner found that the veteran's heart was normal in 
size without a murmur and opined that no cardiac or pulmonary 
disease was present.  August and October 1946 X-ray films of 
the chest revealed no cardiovascular abnormalities.  In 
October 1946 it was noted that the heart was normal in size 
and shape.  In February 1947, the veteran again complained of 
deep pain in his chest.  The examiner stated that the veteran 
had either pleural adhesions at the site of a previous 
operation (August 1946 thoracic sympathectomy); or, possibly 
intercostal neuritis.  It was also noted that there was an 
outside chance of angina.  A February 1947 electrocardiogram 
(ECG) showed a normal tracing.  An X-ray was normal except 
for a small piece of metal present in the soft tissues at the 
level of the second rib.  It was noted that the veteran's 
heart was normal in size with no thrills or murmurs.  The 
examiner stated that no organic disease of the lungs or heart 
was present, and it was possible that the veteran's third 
intercostal nerve had previously been injured.  The veteran's 
July 1947 certificate of disability for discharge was 
negative for any signs, symptoms, or diagnoses of cardiac 
disease.

A private radiographic report from April 1948 reveals that 
the veteran's heart shadow was within normal limits in size 
and shape.  VA examination reports dated in April 1948 and 
January 1949 indicate that the veteran had a normal 
cardiovascular system.  In March 1949, the veteran stated 
that he experienced pain in his back and chest.

A private treatment record from January 1982 shows that the 
veteran had a history of hypertension and a transmural 
inferior wall myocardial infarction from October 1981.  In 
February 1982, the veteran underwent a cardiopulmonary 
bypass.

The veteran received a cardiac catheterization at a private 
treatment facility in July 1992.  Another cardiac 
catheterization and a coronary bypass times-three was 
performed in January 1997.  He underwent additional cardiac 
catheterization in November 1998 and May 1999.  A private ECG 
performed in April 1999 revealed an intraventricular block.  
A private physician placed a dual-chamber pacemaker in the 
veteran in July 2003.  Additional private and VA treatment 
records from 2001 through 2005 reveal ongoing treatment for 
cardiovascular disease.

In June 2004, the veteran stated that as a combat 
infantryman, he was constantly under stress while on active 
duty.  He felt that the mental and physical depravation he 
experienced while on active duty contributed to his 
cardiovascular disease.  He remarked in June 2005 that every 
doctor he had seen had told him that anxiety and depression 
caused heart and coronary artery disease.  In December 2005 
he recalled that he first experienced chest pain during a 
battle on Saipan in 1944.  He said he had high blood pressure 
after he left the service.  He felt that the stress of combat 
aggravated his heart condition.

Private correspondence from S.H.K., M.D., dated August 2006, 
states that the veteran had extensive heart disease, stenting 
of coronary arteries, and an arrhythmia.  Dr. K. opined that 
it was very likely that the stresses of the veteran's 
extensive combat experience in World War II played a part in 
his cardiac situation.

On VA examination in June 2008, the veteran said that he 
fatigued easily.  The examiner noted a systolic murmur across 
the precordium.  No evidence of congestive heart failure was 
observed.  The diagnosis given was coronary artery disease 
with multiple risk factors with moderate residual functional 
impairments.

The examiner observed that the veteran's post-traumatic 
stress disorder (PTSD) and anxiety symptoms began while he 
was in the service and have continued since that time.  It 
was noted that the veteran's coronary artery disease did not 
present itself until 1982.  The examiner stated that current 
established medical literature fails to support at least a 50 
percent probability that PTSD causes subsequent heart 
disease.  He opined that it was less likely than not that the 
association between PTSD and clinical heart disease exists.  
He noted that the veteran's multiple risk factors include a 
strong family history, hyperlipidemia, and hypertension.  He 
also opined that a review of the veteran's medical records 
did not provide evidence that the veteran's service connected 
anxiety aggravated his coronary artery disease.

Analysis

Based on the evidence of record, the Board finds that the 
veteran's coronary artery disease is a not a result of any 
established event from active service.  In this matter, the 
Board finds the absence of complaints or treatment of 
coronary artery disease in the service treatment records 
persuasive that the veteran did not incur coronary artery 
disease during active duty.  A May 1947 service examiner 
stated that no organic disease of the lungs or heart was 
present.  The first complaints of coronary artery disease 
appear in a private treatment record from 1982-nearly 35 
years after the veteran left active duty.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Without competent 
medical evidence of an in-service incurrence or aggravation 
of a disease or injury, service connection cannot be granted 
on a direct basis.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Board has considered whether service connection for 
coronary artery disease could be established on a presumptive 
basis.  To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced coronary artery disease to a compensable level 
within a year after his discharge from active duty.  As noted 
above, VA examinations performed in April 1948 and 
January 1949 indicate that the veteran had a normal 
cardiovascular system.  Therefore, service connection for a 
coronary artery disease cannot be established on a 
presumptive basis.

The Board has also considered whether service connection 
could be granted on a secondary basis to the veteran's 
service-connected anxiety.  In this matter, the Board finds 
the opinion of the June 2008 VA examiner persuasive.  The 
examiner reviewed the claims file and interviewed the veteran 
before offering his opinion that it was less likely than not 
that the association between PTSD and clinical heart disease 
exists.  He also opined that a review of the veteran's 
medical records did not provide evidence that the veteran's 
service connected anxiety aggravated his coronary artery 
disease.  Without competent medical evidence that provides a 
link between the veteran's coronary artery disease and his 
service-connected anxiety, service connection cannot be 
granted on a secondary basis.

The Board has carefully considered the August 2006 letter 
from Dr. K. and finds that the letter provides competent 
evidence regarding the veteran's current health condition.  
Unfortunately, Dr. K. did not provide adequate reasons or 
bases for his opinion that the stresses of combat experience 
played a part in the veteran's cardiac situation.  He did not 
discuss the veteran's other risk factors.  It is not clear 
that he was able to review the veteran's military personnel 
and treatment records.  It appears that Dr. K. offered his 
etiology opinion based solely on the veteran's recited 
history.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the fact that the 
veteran's history is recorded in medical records does not 
transform it into a competent medical opinion); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion on when it is based exclusively on the recitations of 
a claimant that have been previously rejected.)  Thus, while 
the August 2006 letter from Dr. K. provides competent medical 
evidence regarding the veteran's current symptoms, it does 
not provide a competent medical nexus between those symptoms 
and the veteran's active duty service as the examiner had not 
reviewed the veteran's military records, did not discuss the 
relationship between the veteran's service and his other risk 
factors, and did not provide reasons or bases for his 
opinion.

The Board has carefully considered the article "Hypertension 
in the War Veteran," letter from R.J.E., newspaper articles, 
letter from C.M., letter from J.A.B., and article by J.A.B. 
provided by the veteran.  While these articles provide useful 
general information about hypertension, stress, PTSD, and 
anxiety, none of the articles specifically mention the 
veteran.  None of the writers of the articles say that they 
personally examined of the veteran.  As none of the articles 
are based on a personal examination of the veteran and a 
review of the veteran's treatment records, the Board finds 
them to be of less persuasive value regarding the etiology of 
the veteran's coronary artery disease.

With respect to the veteran's own contentions that stress and 
anxiety from active duty caused his coronary artery disease, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge.  Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the veteran's contentions 
that he currently has coronary artery disease caused by his 
service connected anxiety.  In this case, when the veteran's 
post-service treatment records are considered (which, as 
analyzed above, do not contain persuasive evidence of a nexus 
between coronary artery disease and the veteran's anxiety 
disorder), the Board finds that the medical evidence 
outweighs the veteran's contentions that he has coronary 
artery disease that is related to his service-connected 
anxiety.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for coronary artery disease 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


